Citation Nr: 1426439	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to specifically include PTSD. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1976.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that reopened the Veteran's claim and denied it on the merits.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at Board videoconference hearing in September 2012 and a copy of that transcript is of record.  

In consideration of the evidence of record, the diagnoses of record, and the Veteran's contentions, the Board has broadened the issue on appeal to consider all diagnosed psychiatric disabilities..  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to specifically include PTSD on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a final decision issued in June 2004, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

2.  Evidence submitted since the June 2004 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The June 2004 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the June 2004 rating decision regarding PTSD is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim, no discussion of the VA's duty to notify and assist is necessary for this matter.  

Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a June 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO concluded that there was no evidence of a diagnosis of PTSD and there was no evidence of an in-service stressor significant enough to produce PTSD.   

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on June 14. 2004.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board notes additional personnel records were associated with the Veteran's claims file following the June 2004 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, the newly-associated service personnel records are not relevant to the instant claims as they do not show any in-service complaints or diagnosis of PTSD, or any relationship between the Veteran's PTSD and active service.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records. 

Thus, the June 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  The evidence of record at the time of the June 2004 rating decision included the Veteran's service treatment records; VA treatment records dated December 2003 to April 2004; and a March 2004 VA examination that failed to find a diagnosis of PTSD.  

The Veteran submitted an application to reopen his claim in May 2010.  The evidence received since the June 2004 rating decision includes VA treatment records dated April 2007 to March 2011 that show a diagnosis of PTSD; and a July 2010 VA examination.  

The Board finds that some of the evidence received since the June 2004 rating decision is new in that it was not previously of record.  Of note the June 2010 VA treatment record that shows a diagnosis of PTSD.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a current diagnosis was one of the bases for the previous denied, the evidence is also material.  As new and material evidence to reopen the claim for service connection for PTSD has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the appeal granted to this limited extent.


REMAND

The Veteran contends that his acquired psychiatric disorder is related to an in-service incident in which he was stabbed in the left hand.  

The Veteran was afforded a VA examination in July 2010.  Although the examiner  concluded that it was less likely as not that the Veteran's specific stressful incident caused the Veteran's PTSD, the examiner failed to provide an opinion as to whether it was at least as likely as not that the Veteran's active military service caused any of his other diagnosed psychiatric disorders.  As such, the Board finds that a remand is necessary to obtain an addendum opinion regarding the Veteran's other psychiatric diagnoses of record.  

Additionally, at the September 2012 Board videoconference hearing, the Veteran reported that he has received continuous treatment at the VA for his psychiatric disorders.  See Board hearing transcript pg. 4.  As such, on remand all outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records dated March 2011 to the present.  

2.  After all outstanding records have been associated with the claims file; return the claims file to the examiner who conducted the July 2010 VA examination for an addendum opinion.  If such examiner is not available, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.  Review of the claims file must be noted in the addendum report.

After reviewing the record again, including any new post-service VA treatment records, the examiner is asked to provide a statement as to whether the new post-service VA treatment records change his opinion that the Veteran does not meet the criterion for PTSD, in any way.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the Veteran's other diagnosed psychiatric disabilities, to include bipolar disorder, depression, and psychosis, NOS, are related to his active duty service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


